GOLDTHWAITE, J.
— We are unable to perceive any error in the refusal to give the charges which the defendant below requested. The sheriff is a special agent appointed by the law to perform certain duties, and not the least important of these is, the collection of money on the final process of the Courts of justice. He is not permitted to negotiate between the parties so as to accept of any thing but money, as the satisfaction of an execution in his hands.
The settlement of an account with the sheriff in discharge of an execution in whole or in part, is no payment of money, and if permitted, would lead to the greatest abuses. In Bobo v. Johnson 3 S. & P. 385, this Court expressed a similar opinion where specific property had been traded for by a constable. In Codwise v. Field, 9 John. 263, where the sheriff, without consideration, discharged the debtor, it was said that such an act would not affect the creditor, although the sheriff would be bound. In a case determined at the last term, We held, that the sureties on a sheriff’s bond would not be permitted to impeach his return of satisfaction, by showing that the defendant in execution had traded him a watch in payment; but it is evident the principle there was not the same as now pre* sented.
Let the judgment be affirmed.